          Case 2:20-cv-00200-CB Document 49 Filed 04/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

JASON ALTENHOFEN, Individually and For )
Others Similar Situated,               )
                                       )
               Plaintiff,              )
                                       )
v.                                     )
                                       )           Case No. 2:20-cv-200-DSC
ENERGY TRANSFER PARTNERS, L.P.,        )
                                       )
               Defendant.              )
                                       )
                                       )

    DEFENDANT’S MOTION FOR WITHDRAWAL OF ATTORNEY PETER N. HALL

       COMES NOW Defendant Energy Transfer Operating L.P. (“Energy Transfer”) and files

this Motion for Withdrawal of Attorney Peter N. Hall. Mr. Hall is no longer employed at

Chamberlain, Hrdlicka, White, Williams & Aughtry. Energy Transfer and all counsel of record

have been notified of Mr. Hall’s withdrawal by current counsel for Energy Transfer.

Accordingly, Energy Transfer requests entry of an Order granting Mr. Hall’s withdrawal.

Energy Transfer’s counsel is unchanged in all other respects and Annette A. Idalski will continue

as attorney-in-charge.

.




                                [Signature on Following Page]




                                               1
Case 2:20-cv-00200-CB Document 49 Filed 04/21/20 Page 2 of 3




                           CHAMBERLAIN HRDLICKA
                            WHITE WILLIAMS & AUGHTRY


                            By: s/ Annette A. Idalski
                                Annette A. Idalski (pro hac vice)
                                Brian A. Smith (pro hac vice)
                                191 Peachtree Street, N.E., 46th floor
                                Atlanta, GA 30303-1747
                                Telephone: (404) 658-5386
                                Annette.idalski@chamberlainlaw.com
                                brian.smith@chamberlainlaw.com

                                 SCHNADER HARRISON SEGAL &
                                 LEWIS LLP
                                 Keith A. Whitson
                                 PA ID No. 69656
                                 kwhitson@schnader.com
                                 120 Fifth Avenue
                                 Suite 2700
                                 Pittsburgh, Pennsylvania 15222
                                 Telephone: (412) 577-5200
                                 Facsimile: (412) 765-5190

                                 Attorneys for Defendant




                             2
             Case 2:20-cv-00200-CB Document 49 Filed 04/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        This is to certify that on April 21, 2020, I served filed the foregoing with the Court’s

CM/ECF electronic filing system, which automatically generates notice and service upon all

counsel of record.


                                              By: /s/ Annette A. Idalski
                                                  Annette A. Idalski

3464499.V1
